This appellant, J. E. Spears, was arrested upon process issued from the juvenile court of Montgomery county, and was in the custody of the sheriff of Geneva county under this process, at the time he filed his petition for writ of habeas corpus before Hon. D. G. Roach as judge of probate of said county. The writ was granted and the hearing had upon said petition, after which the judge of probate denied the prayer in the petition and remanded petitioner to the custody of the sheriff of Geneva county, Ala. From the order or decree rendered, the petitioner appealed to this court. (The proceedings were had prior to the going into effect of the 1923 Code.)
We are of the opinion that, so far as this particular proceeding (habeas corpus) is concerned, the principal questions involved have already been decided by this court adversely to the insistences of appellant. Higginbotham v. State, 20 Ala. App. 476, 103 So. 71; Shoemake v. State, 17 Ala. App. 461,86 So. 151, and cases cited.
The principal question insisted upon is whether or not, under the facts, the juvenile court of Montgomery had jurisdiction in the premises. As stated, this question has been decided in the case of Higginbotham, supra.
The facts upon final hearing of this case, as indicated by these proceedings, may be materially different from the facts stated in the opinion in the Higginbotham Case. We shall not, of course, pass upon the merits of the respective insistences which necessarily will arise upon the trial before the juvenile court of Montgomery.
It is evident that the assumption of jurisdiction in these proceedings by the juvenile court of Montgomery was predicated upon section 6 of Act 1915, p. 560. This section, pertinent to the present inquiry, reads:
"Any offense under this act shall be held to have been committed in any county in which such wife, child, or children, may be at the time such complaint is made."
It is conceded, by able counsel for appellant, if the above-quoted section is valid, the said court in Montgomery properly assumed jurisdiction of the case. As stated in the cases, supra, this point of decision has been definitely determined.
Affirmed. *Page 130